The opinion of the Court was delivered by
Williams, Ch. J.
Ail attempts to establish any general rule, as to what may or may not be charged on book, have failed. It would be absurd to say that the action might be maintained to recover the price of one or two sheep or cattle, and not for a horse. The case in Brayton’s R. 39, where the court decided that an action on book could not be maintained, when the only charge was a domestic spinning jenny, was. made at a time when the nature of the action had not been as much investigated as it has been of late. The grounds on which the court proceeded are not stated. The case itself is overruled by the case of Field, Gates & Co. v. Sawyer, next following in the same book, and in several cases since. We consider the action was correctly brought, and the article charged a proper subject of a charge on book.
The next objection to the right of the plaintiff to recover is unfounded. That no charge was made on book at the time of delivery, is no valid objection to a recovery, if the article was actually sold, and was a proper subject of charge on book. When the property sold is not charged at the time, it may, as a matter of evidence, weaken the plaintiff’s claim, and when a book is kept and no charge is made, it *203affords strong evidence against the party making the claim, but cannot determine that the article sold is not a proper subject of charge.
The judgment of the county court must, therefore, be affirmed.